Title: From John Adams to Benjamin Stoddert, 8 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 8th 1799

The constitution employs my thoughts by day & my dreams by night. Capt. Talbot has written to you in his letter of the 7th of June, which I return. His candid & impartial opinions, according to the information he received. But Beale was absent by the advice of his physicians & Hull was present. I mean no insinuation by this against Mr. Hull, whose character is in my mind fair, & his conduct irreproachable. No lieutenant in the service stands fairer in my mind. But I see no reason for discouraging Beale, by turning him out of the ship, for I believe him to be equal to Hull in very respect, even in age. I believe Beale to have had great injustice done him by little passions & a miserable caprice, which I will not explain at present, because I shall probably, though not certainly, consent to his removal, more because he & his father, grand-father & great grand father have been my neighbors, & to avoid suspicion of partiality, for that cause, than for any other reason. Mr. Knox I have made a lieutenant with an express condition, that he should not serve on board this ship. Mr. Pitts resignation I have requested Capt. Talbot to accept, so that the midshipmen will now be according to his mind. I would have no great difficulty with midshipmen or lieutenants. There is not one among them, that I would not instantly remove, if the service could be benefitted by it. But the refusal of Talbot to accept of his commission is a serious affair. It was wholly unexpected to me. I supposed he had his commission before, and that all was settled. You have not laid the papers before me. I can only judge of the pretensions of Truxton & Talbot or Talbot & Truxton by the general idea I have of the times & circumstances of their appointments, in some of which I may be mistaken. Talbot says, there are Captains at hand. I know not to whom he alludes, unless they are Seaver & Little. But the devil has been at work with his malignant whispers about Seaver as well as about Beale & the merchants of Boston expect that Little will be the Nelson of the United States, & they will be very loth to release him. Pardon the impunity of the expression. Talbot is very satisfactory to officers & men, to the merchants & politicians of Boston, & the State and the loss of him will occasion a very serious alarm. I would go on board the ship every day & converse with Talbot, but custom requires that the welkin must be rended & the world allarmed, if I sett my foot on board, & Talbott cannot leave the ship. As to Dobell I have not yet found one human being, who reports in his favor. I have employed as independent and impartial men as the world affords to sound the opinion of merchants & others, & not one word of approbation of his appointment has yet reached me. Talman, although he has his appointment of lieutenant, shall not go on board of this ship against the judgment of the officers. His character is respectable, but his talent for command is doubted by others, as well as those who spoke of him to Talbot.
With great anxiety on account of this ship I am Sir with cordial esteem your most obedt
